819 F.2d 1142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SELIGMAN & ASSOCIATES, INC. and its Wholly Owned Division,Scott Management Company, Respondent.
No. 85-5404.
United States Court of Appeals, Sixth Circuit.
June 8, 1987.

Before ENGEL, KENNEDY and MILBURN, Circuit Judges.

JUDGMENT

1
THIS CAUSE came on to be heard upon an application of the National Labor Relations Board for the enforcement of a supplemental order issued by it against Respondent, Seligman & Associates, Inc. and its wholly owned Division, Scott Management Company, Southfield, Michigan, its officers, agents, successors, and assigns on 14 December 1984.  The Court heard argument of respective counsel on 28 April 1986, and has considered the briefs and transcript of record filed in this cause.  On 30 December 1986, the Court, being fully advised of the premises, handed down its opinion granting in part and denying in part enforcement of the Board's Supplemental Order and remanding the case to the Board for further proceedings consistent with the Court's opinion.  In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that Respondent, Seligman & Associates, Inc. and its wholly owned Division, Scott Management Company, Southfield, Michigan, its officers, agents, successors, and assigns, reimburse BiCounty Hospital, Warren, Michigan, $1200 and Doctor John Barkay $660.50 for medical services rendered Clarence Goold for injuries suffered while in the employment of the Respondent and to post the notice attached hereto as Appendix, which has been amended to reflect that Respondent has offered reinstatement to certain discriminatees and has entered into a settlement agreement to make them whole for losses incurred by them due to Respondent's unlawful acts.  The amended notice is to be posted in lieu of the original notice under the same conditions required by the Board in its original order.1


3
It is further ORDERED AND ADJUDGED by the court that the case is remanded to the Board for further proceedings consistent with the court's opinion.

APPENDIX
NOTICE TO EMPLOYEES

4
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF

APPEALS ENFORCING IN PART, DENYING IN PART AND
REMANDING IN PART AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

5
WE WILL NOT interfere with our employees' rights under Section 7 of the National Labor Relations Act, or discourage membership in Local 79, Service Employees International Union, AFL-CIO, or any other labor organization, by discharging or otherwise discriminating against our employees in regard to hire or tenure of employment or any other term or condition of employment.


6
WE WILL NOT coercively interrogate or threaten our employees, or prohibit them from talking to new employees aobut the Union.


7
WE WILL NOT transfer, promote, or reclassify our employees in an attempt to gerrymander the unit in an NLRB election.


8
WE WILL NOT threaten to discharge our employees for testifying at an NLRB hearing.


9
WE WILL NOT in any other manner interfere with, restrain, or coerce our employees in the exercise of the rights guaranteed them by Section 7 of the Act.


10
WE WILL offer David Younce and Susan Younce full, immediate, and unconditional reinstatement to their former jobs or, if their jobs no longer exist, to substantially equivalent jobs, without prejudice to their seniority or any other rights or privileges previously enjoyed;  and WE WILL make them whole for any loss of pay suffered by reason of the discrimination against them, with interest.


11
WE WILL reimburse BiCounty Hospital and Doctor John Barkay for medical services rendered Clarence Goold as a result of a work-connected accident.


12
WE HAVE made Larry Davis, Ricky Davis, Charles Davis, Mark Rushing, Harold Dodson, and Madeline Dodson whole for any loss of pay suffered by reason of the discrimination against them, in accordance with the settlement agreement entered into by the parties at the backpay hearing in the instant proceeding.


13
WE HAVE made unconditional offers of reinstatement to Larry Davis, Ricky Davis, Charles Davis, Mark Rushing, Harold Dodson, and Madeline Dodson and these offers have been refused.


14
SELIGMAN & ASSOCIATES, INC. AND ITS WHOLLY OWNED DIVISION, SCOTT MANAGEMENT COMPANY


15
(Employer)

Dated

16
By


17
(Representative)


18
(Title)


19
This is an official notice and must not be defaced by anyone.


20
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Patrick V. McNamara Federal Building, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226, Telephone 313--226--3244.



1
 240 NLRB 110 at 111